 
EXHIBIT 10.1
 
RESTRICTED STOCK PURCHASE AGREEMENT
 
Name of Purchaser:
 
_________________________ (the “Purchaser”)
Number of Shares:
_________________________ (the “Shares”)

 
This RESTRICTED STOCK PURCHASE AGREEMENT (“Agreement”), is made as of the date
set forth below by and between HONG KONG WINALITE GROUP, INC., a Nevada
corporation (the “Company”), and the purchaser named below (the “Purchaser”).
 
WHEREAS, The Hong Kong Winalite Group, Ltd., a Hong Kong subsidiary of the
Company (“Winalite”), and the Purchaser entered into this Restricted Stock
Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  
The Price Per Share designated in the Stock Purchase Agreement is Two United
States Dollars (US$2.00).

 
2.  
Any assignment by the Company of the Stock Purchase Agreement will automatically
assign to the same assignee all the Company’s rights (including, without
limitation, the rights of repurchase) hereunder and Purchaser consents thereto.
The Purchaser hereby undertakes and covenants with the Company that the
Purchaser will on demand of the Company , immediately return to it such number
of shares of the Company equivalent to the number of the Unvested Shares. The
Purchaser further undertakes that he or she will sign and/or execute any
document, deed, agreement, instrument or act which the Company may request for
enabling the Company to exercise all or any of the rights, powers, authorities
and discretions conferred by the Stock Purchase Agreement or by law on the
Company.

 
3.  
The Purchaser hereby irrevocably agrees that he or she will not, without the
prior written consent of the Company, from the date of execution of the Stock
Purchase Agreement and continuing to and including the date five and one half (5
½) years after the date of execution of the Stock Purchase Agreement (the
“Lock-Up Period”), offer for sale, sell, contract to sell, pledge, grant any
option for the sale of, enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) or otherwise dispose of, directly or indirectly, any Shares or any
securities convertible into or exchangeable for, or any options or rights to
purchase or acquire the Shares.

 
4.  
At the end of the Lock-Up Period, the Company will assess the status of all
Shares, and the Company has right and sole discretion to perform any of the
following actions:

 
4.1  
Cancel all unvested and unpaid Shares.

 
4.2  
Cancel all vested and unpaid Shares.
 
 
 

 
- 1 -

--------------------------------------------------------------------------------


 
 
4.3  
Repurchase all or any portion of the unvested and paid Shares at the price equal
to the price paid by the Purchaser.

 
4.4  
Repurchase all or any portion of the vested and paid Shares at the price equal
to the price paid by the Purchaser.

 
5.  
All Shares are subject to the appropriate vesting schedule attached to this
Agreement.

 
 
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

VESTING SCHEDULE AGREEMENT
 
First Vesting Date:
____________________ (the “First Vesting Date”)

 
This is the vesting schedule for the Shares purchased by the Purchaser pursuant
to a Restricted Stock Purchase Agreement between the Purchaser and The Hong Kong
Winalite Group Ltd., a Hong Kong subsidiary of Hong Kong Winalite Group, Inc.
(the “Company”), dated as of the date set forth above (the “Agreement”). Unless
separately defined in this schedule, all capitalized terms on the Vesting
Schedule have the meanings assigned to them in the Agreement.
 
All Shares must become vested before the Purchaser has the right (subject to a
lock-up during the Lock-Up Period) to sell or otherwise dispose of the Shares.
On the date of the Agreement, all of the Shares are Unvested Shares. Thereafter,
until the occurrence of a Termination with respect to the Purchaser, ten percent
(10%) of the Unvested Shares will vest and thereby become Vested Shares every
six (6) months over a period of five (5) years, according to the following
schedule:
 
Ten percent (10%) of the total number of Shares will vest and become Vested
Shares on the First Vesting Date and on each six-month anniversary thereafter
(each, a “Vesting Date”), until all the Shares have vested or the occurrence of
a Termination with respect to the Purchaser, whichever shall occur first, if and
only if, on each Vesting Date:
 
(a) Full-time: Purchaser has been engaged full-time as a Distributor, or as a
shareholder or employee of a Distributor, during the entire six months preceding
the Vesting Date (“Vesting Period”); and
 
(b) Non-competition: Purchaser has not been, at any time, directly or
indirectly, a shareholder or employee of, a consultant or service provider to,
or a controlling person of, any other person or entity which competes with any
member of the Company Group; and
 
(c) No violation of policies: Purchaser has not violated any policies of the
Company, as may be amended from time to time, which have been made known to or
available to Purchaser; and
 
(d) Net Sales: Beginning with the second Vesting Date and for each subsequent
Vesting Dates, the Purchaser’s Net Sales during the Vesting Period ending on the
applicable Vesting Date must be higher than the Net Sales achieved by the
Purchaser during the immediate preceding Vesting Period ending on the immediate
preceding Vesting Date. If Shares failed to vest during the applicable Measuring
Period due to lower Net Sales (“Failed Measuring Period”), the Shares due to
vest in the Failed Measuring Period will never vest, and Net Sales from the
Failed Vesting Period will not be used as a measuring benchmark for future
vesting. Thus, for the Vesting Period immediately following the Failed Measuring
Period, the Purchaser must achieve Net Sales that is higher than the highest Net
Sales achieved during previous Measuring Periods. The Company will calculate the
Purchaser’s Net Sales Volume for each measuring period and the Company’s
calculations, in the absence of manifest error, shall be final, conclusive and
binding on the parties.
 
If any Shares did not vest because the Purchaser violated any of the conditions
listed in the above section, the Shares that would have been vested will never
become Vested Shares, even if those Shares had been validly paid for by the
Purchaser.
 
“Distributor” means a person or legal entity which has a valid and binding
distribution agreement in effect between such person or entity and a member of
the Company Group.
 
- 3 -

--------------------------------------------------------------------------------


 
 
“Net Sales” means the net volume of products sold and delivered by the Purchaser
or members of the Purchaser’s Company Group as measured in the applicable
currency.
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.
 
Date:                      _______________
 
THE COMPANY:
 
Hong Kong Winalite Group, Inc.
 
 
SIGNED, SEALED AND DELIVERED
by PURCHASER:
By:______________________________
 
Print Name:
By:______________________________
 
Print Name:
 
Telephone No.:
 
Address:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------